DETAILED ACTION
Acknowledgment is made of the receipt and entry of the amendment filed on January 11, 2005 with the cancellation of Claims 17-22, and newly added Claims 23-32.

	Claims 10-16 and 23-32 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 32 is objected to because of the following informalities:  the phrase “an essential oils” is not grammatically correct.  Appropriate correction is required (newly applied as necessitated by amendment).

Double Patenting
Claims 10-16 and 23-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10293011 (partially newly applied as necessitated by amendment). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in ‘011 are drawn to a topical composition for treating external wounds and claim 10 is drawn to an anti-microbial composition. While the composition in ‘011 is for topical application and the formulation in claim 10 of the instant application is drawn to an anti-microbial composition, the formulations have the same ingredients and the claims are rendered obvious, since the formulations contain the same amounts of ingredients and are effective for protecting skin.  It is obvious to apply an anti-microbial composition to skin to treat wounds with the effect of protecting against skin infections.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/AMY L CLARK/             Primary Examiner, Art Unit 1699